J-S81035-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                             Appellee

                        v.

    GABRIEL ISHAM PITTMAN,

                             Appellant                No. 958 MDA 2017


              Appeal from the Judgment of Sentence May 24, 2017
               in the Court of Common Pleas of Schuylkill County
               Criminal Division at No.: CP-54-CR-0000718-2016


BEFORE: PANELLA, J., STABILE, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                             FILED MARCH 08, 2018

        Appellant, Gabriel Isham Pittman, appeals pro se,1 from the judgment

of sentence imposed following his jury conviction of aggravated assault

against a police officer and simple assault.2 We affirm.

        We take our factual and procedural history in this matter from our

review of the certified record. On November 10, 2015, Appellant, an inmate

at State Correctional Institute (SCI) Mahanoy, punched Lieutenant Jeffrey
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 On January 31, 2017, after an extensive colloquy, the trial court granted
Appellant’s request to proceed pro se and appointed standby counsel for
Appellant’s jury selection and trial only. (See Order, 1/31/17; Waiver of Right
to Counsel, 1/31/17).

2 See 18 Pa.C.S.A. §§ 2702(a)(2) and 2701(a)(1) respectively. At the
conclusion of trial, the court found Appellant guilty of summary harassment.
See 18 Pa.C.S.A. § 2709(a)(1).
J-S81035-17



Banks, a corrections officer at SCI Mahanoy, after Lieutenant Banks asked him

to leave the prison dining hall. (See N.T. Trial, 4/04/17, at 24-27). On April

28, 2016, the Commonwealth filed an information charging Appellant with

aggravated assault of a correctional officer, simple assault, and summary

harassment.      Appellant did not file a request for a bill of particulars, or a

request to quash the information. After a jury trial was conducted on April 4,

2017, Appellant was convicted on all counts.

       On May 24, 2017, the trial court sentenced Appellant to not less than

six nor more than twelve years of incarceration for aggravated assault and a

concurrent sentence of not less than forty-five nor more than ninety days of

incarceration for summary harassment.3 This timely appeal followed.4

       Appellant presents one question on appeal:

       1. Was the trial court devoid of subject matter jurisdiction where
          the Commonwealth filed a fatally defective bill of information
          which failed to formally and specifically charge facts of alleged
          misconduct constituting the charged statutory offenses,
          thereby depriving [Appellant] of rights under the Sixth and
          Fourteenth Amendments of the U.S. Constitution?

(Appellant’s Brief, at 2) (most capitalization omitted).

       In his sole issue on appeal, Appellant argues that the trial court lacked

subject matter jurisdiction over him because the criminal information in this

____________________________________________


3The court properly found that the simple assault merged with the aggravated
assault for sentencing.

4Appellant filed his statement of errors complained of on appeal, together
with his notice of appeal, on June 14, 2017. The trial court entered its opinion
on August 24, 2017. See Pa.R.A.P. 1925.

                                           -2-
J-S81035-17



matter was insufficient. (See id. at 6-11). Specifically, he argues that the

information was insufficient because it “merely charges all counts in language

tracking the statutory definitions of each statutory offense” and did not include

facts alleging the particulars of the incident.    (Id. at 6; see id. at 6-7).

Therefore, he claims he did not have notice of the nature and cause of the

accusation against him, and the court lacked subject matter jurisdiction. We

disagree. 5

       Appellant’s challenge to the trial court’s subject matter jurisdiction

presents a question of law over which our standard of review is de novo. See

Commonwealth v. Seiders, 11 A.3d 495, 496–97 (Pa. Super. 2010)

(“Jurisdiction is purely a question of law; the appellate standard of review is

de novo and the scope of review plenary.”) (citation omitted).

       “[T]he Pennsylvania Supreme Court [has] held that subject matter

jurisdiction require[s] both that the court be competent to hear the case and

that the defendant be provided with a formal and specific accusation of the

crimes charged.”       Commonwealth v. Hatchin, 709 A.2d 405, 408 (Pa.

____________________________________________


5 The trial court in this matter found that Appellant waived his challenge to
the sufficiency of the criminal information by failing to request that the
information be quashed via an omnibus pre-trial motion. (See Trial Court
Opinion, 8/24/17, at 2-4). Although we agree that a challenge to an
information must be raised in an omnibus pre-trial motion, see
Commonwealth v. Martin, 694 A.2d 343, 344 (Pa. Super. 1997), Appellant
is claiming that the trial court lacked subject matter jurisdiction over him.
“[C]hallenges to subject matter jurisdiction cannot be waived.”
Commonwealth v. Jones, 929 A.2d 205, 210 (Pa. 2007) (citation omitted).
Nevertheless, we may affirm the decision of the trial court on any grounds.
See Commonwealth v. Gatlos, 76 A.3d 44, 62 n.14 (Pa. Super. 2013).

                                           -3-
J-S81035-17



Super. 1998), appeal denied, 727 A.2d 128 (Pa. 1998) (citation and quotation

marks omitted).      “[A] criminal information satisfies the constitutional

requirements, under the Sixth Amendment to the United States Constitution

and Article I, Section 9 of the Pennsylvania Constitution, that a defendant be

given formal, specific notice of the charged crimes.”     Commonwealth v.

Nischan, 928 A.2d 349, 356 (Pa. Super. 2007), appeal denied, 936 A.2d 40

(Pa. 2007) (citation omitted).

             The purpose of an Information or an Indictment is to provide
      the accused with sufficient notice to prepare a defense, and to
      ensure that he will not be tried twice for the same act. An
      Indictment or an Information is sufficient if it sets forth the
      elements of the offense intended to be charged with sufficient
      detail that the defendant is apprised of what he must be prepared
      to meet, and may plead double jeopardy in a future prosecution
      based on the same set of events. This may be accomplished
      through use of the words of the statute itself as long as those
      words of themselves fully, directly, and expressly, without any
      uncertainty or ambiguity, set forth all the elements necessary to
      constitute the offense intended to be punished.

Commonwealth v. Chambers, 852 A.2d 1197, 1199 (Pa. Super. 2004),

appeal denied, 871 A.2d 188 (Pa. 2005) (citations and quotation marks

omitted); see also Pa.R.Crim.P. 560(B).

      Here, the Information charges that Appellant:

      . . . on or about Tuesday, the 10th day of November, 2015, in the
      said County of Schuylkill:

      COUNT 1: AGGRAVATED ASSAULT—POLICE OFFR., ETC. –
      (FELONY 1)

      did attempt to cause, or intentionally, knowingly, or recklessly did
      cause serious bodily injury to Jeffrey Banks, a Lt. at SCI Mahanoy,
      while in the performance of duty, all of which constitutes
      Aggravated Assault—Police Officer, Etc., in violation of Section

                                     -4-
J-S81035-17


      2702(a)(2) of the Pennsylvania Crimes Code, Act 75(1), eff.
      August 31, 1996, [(]18 Pa.C.S. Section 2702(a)(2)[)].

      COUNT 2: SIMPLE ASSAULT – (MIDSEMEANOR 2)

      did attempt to cause, or intentionally, knowingly, or recklessly did
      cause bodily injury to another, namely, Lt. Jeffrey Banks, all of
      which constitutes Simple Assault, in violation of Section
      2701(a)(1) of the Pennsylvania Crimes Code, Act of December 6,
      1972, [(]18 Pa.C.S. Section 2701(a)(1)[)].

      COUNT 3: HARASSMENT — (SUMMARY)

      with the intent to harass, annoy, or alarm another, namely Lt.
      Jeffrey Banks, did unlawfully strike, shove, kick, or otherwise
      subject the person to physical contact, or attempts or threatens
      to do the same, all of which constitutes Harassment, in violation
      of Section 2709(a)(1) of the Pennsylvania Crimes Code, Act of
      December 6, 1972, as amended, [(]18 Pa.C.S. Section
      2709(a)(1)[)].

                                  *    *    *

            All of which is against the Act of Assembly and the peace
      and dignity of the Commonwealth of Pennsylvania.

(Information, 4/28/16). The trial court observed that the information, which

was signed by the District Attorney, “contains a proper caption, the date of

the offense, the county where the offense took place, a plain and concise

statement of the essential elements of each offense, and a proper concluding

statement. It also contains the citations for each of the statutes violated.”

(Trial Ct. Op., at 3-4).

      Upon review, we conclude that, through the criminal information, the

Commonwealth provided Appellant with a formal and specific accusation of

crimes charged. See Hatchin, supra at 408. The information fully set forth

the elements of the offenses charged with sufficient detail. See Chambers,



                                      -5-
J-S81035-17



supra at 1199; see also Pa.R.Crim.P. 560(B).             Therefore, Appellant’s

challenge to the court’s subject matter jurisdiction is meritless.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 03/08/2018




                                      -6-